DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/25/2022 has been entered. Claim(s) 32-37, 39-52, 55-58, 68, 72-93 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 04/26/2022. 
Election/Restrictions
Claims 32-45, 56-58, 68, 72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2021.
Applicant’s election without traverse of 46-52, 55 in the reply filed on 06/07/2021 is acknowledged.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46-51, 73-75, 83, and 90-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. (US20120085467A1) in view of Bocharova et al. (US20150122377A1) 
Regarding Claim 46 and 73-75, and 91-93, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.04-0.38
0.04-0.10
Mn
0.40-3
0.80-2.00
Si
0.005-0.70
0-0.30
Al
0.005-0.1
0.010-0.070
Cr
0.001-2
0-0.100
Ni
0.001-2
0-0.100
Ti
0.001-0.2
0.03-0.080
Nb
0-0.1
0.015-0.10
B
0-0.010
0
N
0.0005-0.010
0-0.009
S
0.0001-0.05
0-0.005
P
0.0001-0.1
0-0.030
Mo
0-0.65
0-0.100
W
0-0.3
0
Ca
0-0.006
0-0.006
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the limitation of the hot rolled sheet having a structure consisting of ferrite and pearlite, Thirion teaches the hot stamped part is hot rolled (abstract) and in an embodiment, teaches the microstructure is composed of ferrite-pearlite [0080]; 
Regarding the limitation of the Al/Al-alloy having a thickness of 10-33 microns, Thirion teaches the Al alloy-based coating has a thickness of 15-50 microns [0016] overlapping with the claimed range. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I));
Regarding the limitation of the hot roll steel sheet having a depth of intergranular oxidation of less than 4 microns, Thirion teaches the sheet is hot rolled, but is silent as to the step of coiling at a temperature of 555 C or less, which applicant discloses in Table 3 as being critical to the claimed property of controlling the intergranular oxidation depth to 4 microns or less in Table 4. However, Bocharova teaches a method of forming a steel with a composition similar to that of Thirion (abstract), and teaches coiling after hot rolling in a temperature range of 480-650 C, and may be pickled to remove scale as well for the purpose of reducing grain boundary oxidation [0036-0037], specifically teaching a coiling range of 490-550 C (Table 2, Examples I-III, V, VII); and teaches grain boundary oxidation is undesired and negatively influences the surface of a steel product [0018]. Therefore, it would have been obvious to one of ordinary skill in the art to control coiling temperature in a range similar to the disclosed range for the purpose of reducing the amount of grain boundary oxidation present so as to improve the surface condition of the steel product before hot stamping. 
Regarding Claim 47, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
Ni
0.001-0.1
0-0.100
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 46 rejection for additional element limitations)
Regarding Claim 48, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
Mn
0.5-3
0.80-2.00
Si
0.005-0.50
0-0.30
Cr
0.001-1
0-0.100
Ni
0.01-0.1
0-0.100
Mo
0-0.1
0-0.100
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 46 rejection for additional element limitations)
Regarding Claim 49, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.075-0.38
0.04-0.10


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 50, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.04-0.10
0.04-0.10
Mn
0.8-2.0
0.80-2.00
Si
0.005-0.30
0-0.30
Al
0.010-0.070
0.010-0.070
Cr
0.001-0.10
0-0.100
Ni
0.001-0.10
0-0.100
Ti
0.03-0.08
0.03-0.080
Nb
0.015-0.1
0.015-0.10
N
0.0005-0.009
0-0.009
S
0.0001-0.005
0-0.005
P
0.0001-0.030
0-0.030
Mo
0-0.1
0-0.100
Ca
0-0.006
0-0.006
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 51, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.062-0.095
0.04-0.10
Mn
1.4-1.9
0.80-2.00
Si
0.2-0.5
0-0.30
Al
0.020-0.070
0.010-0.070
Cr
0.02-0.10
0-0.100
N
0.0005-0.009
0-0.009
S
0.0001-0.003
0-0.005
P
0.0001-0.02
0-0.030
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
The following claimed ranges for the claimed combination of elements lie inside or overlap with the calculated range taught by the prior art in [0057]: 
Element
Claimed Range (%)
Prior Art Range (%)
C + Mn +Si+ Cr
1.5-2.7
0.84-2.5
Nb+Ti
0.044-0.09
0.045-0.108
Ti
(3.4 x N) to (8 x N)
for prior art range of N of 0-0.009, this equals 0-0.072
0.003-0.008


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of 0.0005-0.004 B, while Thirion teaches an embodiment, where B is present in a range of 0.0005-0.08% for a higher C composition [0056], Thirion is silent as to the content of B in the current embodiment of [0057] relied upon in the present rejection. However, Bocharova teaches a hot press formed steel composition similar to that of Thirion (Abstract), and teaches B can be added in a range of 0.0008-0.002% for the purpose of increasing the strength of the steel sheet [0023]; therefore, it would have been obvious to one of ordinary skill in the art to add B in the claimed range to the steel of Thirion for the purpose of improving steel strength. 
Regarding Claim 83 and the claim limitation of an intermetallic layer having a thickness of 15 microns or lower, applicant specifies that in order to ensure the coating thickness is within 10 to 33 microns, the thickness of the intermetallic layer formed during coating must remain lower than 15 microns[00158]; however, since the prior art already teaches the coating thickness has a length of 25 microns, and since the hot rolled coated steel is hot stamped in a similar way, one of ordinary skill in the art would expect a similar intermetallic layer to form in the coating under the expectations that products made by substantially identical methods have similar properties. (See MPEP 2112.01(I)).
Regarding Claim 90, Thirion teaches Si in a range of 0-0.3%, and Mn in a range of 0.8-2% [0057] this is considered to encompass the claimed Si/Mn range of Si/Mn range of 0.22% or less. Further, Thirion specifically teaches an Si/Mn ratio of 0.167 in the exemplary composition of [0080] reading on the claimed limitation. 

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. in view of Bocharova et al. as applied to Claim 46 above, in further view of Akamatsu et al. (JP2005205477A)
Regarding Claim 51, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.062-0.095
0.04-0.10
Mn
1.4-1.9
0.80-2.00
Si
0.2-0.5
0-0.30
Al
0.020-0.070
0.010-0.070
Cr
0.02-0.10
0-0.100
N
0.0005-0.009
0-0.009
S
0.0001-0.003
0-0.005
P
0.0001-0.02
0-0.030
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
The following claimed ranges for the claimed combination of elements lie inside or overlap with the calculated range taught by the prior art in [0057]: 
Element
Claimed Range (%)
Prior Art Range (%)
C + Mn +Si+ Cr
1.5-2.7
0.84-2.5
Nb+Ti
0.044-0.09
0.045-0.108
Ti
(3.4 x N) to (8 x N)
for prior art range of N of 0-0.009, this equals 0-0.072
0.003-0.008


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of 0.0005-0.004 B, while Thirion teaches an embodiment, where B is present in a range of 0.0005-0.08% for a higher C composition [0056], Thirion is silent as to the content of B in the current embodiment of [0057] relied upon in the present rejection. However, Akamatsu teaches a hot press formed steel composition for ferrite and pearlite with a composition similar to that of Thirion (Abstract), and teaches B can be added in a range of 0.0002-0.1% for the purpose of increasing the strength of the steel sheet [0018]; therefore it would have been obvious to one of ordinary skill in the art to add B in the claimed range to the steel of Thirion for the purpose of improving steel strength. 


Claim 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. (US20120085467A1) in view of Bocharova et al. (US20150122377A1) as applied to Claim 46 above, in further view of Fujita et al. (JP2003171752A).
Regarding Claim 73-75, Thirion does not teach the intergranular oxidation depth of the hot-pressed steel product in the claimed ranges. However, Fujita teaches a method of producing a high strength, high ductility coated steel sheet (abstract) which is further hot and cold rolled (Page 7, Lines 30-45), where the maximum depth of grain boundary oxidation phase is controlled be 0.5 microns or less for the purpose of improving fatigue life and corrosion resistance and fatigue durability. (Page 3, [0012]). Therefore, one of ordinary skill in the art would have been motivated to control the intergranular oxidation depth of Thirion in the claimed range for the purpose of improving fatigue life and corrosion resistance and fatigue durability. 

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. in view of Bocharova et al. as applied to Claim 46 above, in further view of Maki et al. (US20140030544A1).
Regarding Claim 55, Akamatsu does not teach the claim limitation of adding a Zn plating layer of 1.1 microns to the Al plating layer. However, Maki teaches a method of hot stamping a high strength steel part with an Al-plating layer of 10-50 microns, and a controlled intermetallic layer of 3-20 microns (abstract) wherein a Zn layer is added to the Al plating layer for the purpose of improving lubricity, and to prevent segregation so as to enable uniform thickness of the Al plating layer [0072]; although Maki does not teach the thickness of the Zn layer explicitly, Maki teaches an amount of Zinc deposited of 0.5-3 g/m2 for a total plating deposition of 80-160 g/m2, where the average total plating thickness is 14-29 microns (Table 5), assuming the thickness is directly proportional to the mass per area deposited, the Zn thickness is estimated to be around 0.09-0.6 microns thick. Therefore, it would have been obvious to one of ordinary skill in the art to plate the Al plating layer with a thin layer of Zn in the claimed range for the purpose of improving lubricity, and prevent segregation so as to enable uniform thickness of the Al plating layer. 

Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. in view of Bocharova et al. as applied to Claim 46 above, in further view of Spehner et al. (US8066829B2). 
Regarding Claim 82, Thirion is silent regarding the surface percentage of porosities in the coated sheet. However, Spehner teaches a method of making a hot stamped coated steel sheet product comprising the steps of precoating with aluminum or aluminum alloy. Spehner teaches that porosities appear during interdiffusion of precoating with a steel substrate (Col. 6, Lines 20-25), and weldability of the product improves when the superficial layer is controlled to have less than 20% porosities (Col. 6, Lines 40-45) and teaches a porosities can be limited to 10% or less (Claim 4). Therefore, one of ordinary skill in the art would have been motivated to limit the porosities of the prior art in the claimed range for the purpose of improving the welding properties of the steel coated products. 


Claims 46-51, 73-75, 83, 91-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US20170369964A1) in view of Thirion et al.   
Regarding Claim 46 and 73-74, and 91-93 Fujii teaches a hot rolled and cold-rolled sheet [0001] with a composition [0023] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.04-0.38
0.05-0.45
Mn
0.40-3
0.5-3.6
Si
0.005-0.70
0.5-3.0
Al
0.005-0.1
0-1.5
Cr
0.001-2
0-2.0
Ni
0.001-2
0-2.0
Ti
0.001-0.2
0-0.150
Nb
0-0.1
0-0.150
B
0-0.010
0-0.010
N
0.0005-0.010
0-0.010
S
0.0001-0.05
0-0.01
P
0.0001-0.1
0-0.030
Mo
0-0.65
0-1
W
0-0.3
0-1
Ca
0-0.006
0-0.5
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the limitation of the hot rolled sheet having a structure consisting of ferrite and pearlite, Fujii teaches the microstructure is composed of ferrite-pearlite [0101]; 
Regarding the limitation of the Al/Al-alloy having a thickness of 10-33 microns, Fujii teaches the steel can be galvanized or coated [0109] but does not teach whether the coating is Al alloy based or what its thickness is. However, Thirion teaches a method of processing a hot rolled and or cold rolled steel sheet where the base steel can be coated with an Al based galvanized coating of 15-50 microns (abstract) for the purpose of offering superior resistance to spalling and corrosion [0009]. Therefore, one of ordinary skill in the art would have been motivated to use an Al-based coating in the galvanized steel sheet of Fujii in the claimed range for the purpose of improving the product’s resistance to spalling and corrosion.  
Regarding the limitation of the hot roll steel sheet having a depth of intergranular oxidation of less than 4 microns, Fujii teaches an internal oxide layer or intergranular oxidation depth of 1-30 microns, overlapping with the claimed range. (Abstract) 
Regarding Claim 47, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
Ni
0.001-0.1
0-2
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 46 rejection for additional element limitations)
Regarding Claim 48, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Mn
0.5-3
0.5-3.60
Si
0.005-0.50
0.5-3.0
Cr
0.001-1
0-2
Ni
0.01-0.1
0-2
Mo
0-0.1
0-1
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 46 rejection for additional element limitations)
Regarding Claim 49, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
C
0.075-0.38
0.05-0.45


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 51, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
C
0.062-0.095
0.05-0.45
Mn
1.4-1.9
0.50-3.6
Si
0.2-0.5
0.5-3.0
Al
0.020-0.070
0-1.5
Cr
0.02-0.10
0-2
N
0.0005-0.009
0-0.01
S
0.0001-0.003
0-0.01
P
0.0001-0.02
0-0.03
B
0.0005-0.004
0-0.010
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
The following claimed ranges for the claimed combination of elements lie inside or overlap with the calculated range taught by the prior art in [0023]: 
Element
Claimed Range (%)
Prior Art Range (%)
C + Mn +Si+ Cr
1.5-2.7
1.05-9
Nb+Ti
0.044-0.09
0-0.3
Ti
(3.4 x N) to (8 x N)
for prior art range of N of 0-0.01, this equals 0-0.08
0-0.150


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 52, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
C
0.15-0.38
0.05-0.45
Mn
0.5-3
0.50-3.6
Si
0.10-0.5
0.5-3.0
Al
0.005-0.1
0-1.5
Cr
0.01-1
0-2
N
0.0005-0.010
0-0.01
S
0.0001-0.05
0-0.01
P
0.0001-0.1
0-0.03
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 83 and the claim limitation of an intermetallic layer having a thickness of 15 microns or lower, Fujii does not teach this limitation. However, Thirion teaches an intermetallic layer of 5 microns can be used between the steel substrate and Al coating layer [0082-0084] done for the purpose of improving coating adhesion to the substrate [0078]. Therefore, one of ordinary skill in the art would have been motivated to form a precoating intermetallic layer in the galvanized coating of Fujii for the purpose of improving adhesion the substrate. 
Regarding Claim 76, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
C
0.15-0.38
0.05-0.45


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claims 77-78, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
C
0.15-0.38
0.05-0.45
Mn
0.40-1.9
0.5-3.60


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claims 79, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
W
0.001-0.30
0-1
Mn
0.40-1.9
0.5-3.60

In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 80, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Si
0.36-0.70
0.5-3.0


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 81, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Cr
0.027-0.354
0-2


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 84, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Mo
0.15-0.25
0-1


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 85, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Si
0.541-0.70
0.5-3.0


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 86, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Cr
0.111-2
0-2


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 87, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Cr
0.111-0.354
0-2


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 88, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Cr
0.25-2
0-2


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 89, Fujii teaches a hot rolled coated steel component (abstract) with a composition [0023] which encompasses the claimed composition for the following elements:
Element
Claimed Range (%)
Prior Art Range (%)
Nb
0-0.01
0-0.15


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 

Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US20170369964A1) in view of Thirion et al. as applied to claim 46 above, in further view of Spehner et al. (US8066829B2). 
Regarding Claim 82, Fujii is silent regarding the surface percentage of porosities in the coated sheet. However, Spehner teaches a method of making a hot stamped coated steel sheet product comprising the steps of precoating with aluminum or aluminum alloy. Spehner teaches that porosities appear during interdiffusion of precoating with a steel substrate (Col. 6, Lines 20-25), and weldability of the product improves when the superficial layer is controlled to have less than 20% porosities (Col. 6, Lines 40-45) and teaches porosity can be limited to 10% or less (Claim 4). Therefore, one of ordinary skill in the art would have been motivated to limit the porosities of the prior art in the claimed range for the purpose of improving the welding properties of the steel coated products. 


Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the reference of Thirion in combination with Bocharova does not render obvious the limitation of depth of granular oxidation of less than 4 microns, as Bocharova teaches the grain boundary oxidation only appears due to high Cr content in the steel. Applicant admits that Bocharova and Thirion do not teach away from subject matter of the prior art and simply points out the reasoning of the rejection lacks a rational underpinning because it is contradicted by the disclosure of Bocharova. 
This is however, not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Bocharova teaches the invention must have a Cr content of at least 0.45% [0021] to increase strength and that the coiling temperature is designed to take this into account the high Cr content; where [0036] states a coiling temperature above 650 C in combination with the chromium content envisaged (Greater than 0.45%) according to the invention would increase the risk of grain boundary oxidation. This teaching however only suggests not coiling above 650 C as there is a risk of grain boundary oxidation.
The combination of references is relied upon for the claim limitation of the hot roll steel sheet having a depth of intergranular oxidation of less than 4 microns; Thirion teaches the sheet is hot rolled, but is silent as to the step of coiling at a temperature of 555 C or less, which applicant discloses in Table 3 as being critical to the claimed property of controlling the intergranular oxidation depth to 4 microns or less in Table 4. However, Bocharova teaches a method of forming a steel with a composition similar to that of Thirion (abstract), and teaches coiling after hot rolling in a temperature range of 480-650 C, and may be pickled to remove scale as well for the purpose of reducing grain boundary oxidation [0036-0037], specifically teaching a coiling range of 490-550 C (Table 2, Examples I-III, V, VII); and teaches grain boundary oxidation is undesired and negatively influences the surface of a steel product [0018].
While applicant focuses on the Cr ranges of each prior art being different; the rejection is not based on any modification of Cr, only the step of coiling at a temperature range such as 490-550 C which applicant admits is responsible for the claimed intergranular oxidation property. The rejection does not rely upon the Bocharova reference to teach that coiling must be above 650 C and Cr must be in a range as envisaged by Bocharova, as the Thirion reference already teaches Cr in a range that reads on the claimed Cr range. 
The rational underpinning of the motivation is to choose a coiling temperature that would reduce intergranular oxidation.  Regardless of the content of Cr, there is still motivation to reduce or eliminate grain boundary oxidation in the prior art. While a specific embodiment of Thirion was used in the rejection with lower levels of Si and Cr, Thirion broadly still teaches high Si and high Cr (up to 0.1%) steel can be used in the invention [0056]. Bocharova teaches a method of forming a steel with a composition similar to that of Thirion (abstract), and teaches coiling after hot rolling in a temperature range of 480-650 C, and may be pickled to remove scale as well for the purpose of reducing grain boundary oxidation [0036-0037], specifically teaching a coiling range of 490-550 C (Table 2, Examples I-III, V, VII); and teaches grain boundary oxidation is undesired and negatively influences the surface of a steel product [0018]. 
Applicant argues that an ordinary artisan would have no reason to perform the steps of Bocharova which are purported to result a lower grain boundary oxidation after cold-rolling to produce the hot-rolled and coated steel sheet of Thirion. 
This is not persuasive. The teaching relied upon in Bocharova is a method of forming a steel with a composition similar to that of Thirion (abstract), where coiling after hot rolling in a temperature range of 480-650 C, and may be pickled to remove scale as well for the purpose of reducing grain boundary oxidation [0036-0037], specifically teaching a coiling range of 490-550 C (Table 2, Examples I-III, V, VII). Applicant admits in Table 3 as being critical to the claimed property of controlling the intergranular oxidation depth to 4 microns or less in Table 4. The fact that the steel of Bocharova is further cold rolled is considered irrelevant to the coiling teaching of Thirion in view of Bocharova. 
Applicant argues that Akamatsu does not disclose coating a hot rolled steel sheet but only performing hot-dip coating after cold rolling. 
Applicant’s arguments with respect to Akamatsu in view of Bocharova have been fully considered and are persuasive as the amended claim now requires that the steel product not be cold rolled.  The rejection of Claims 46-48, 50, 52, 55, 73-75, 82-83 with respect to Akamatsu, has been withdrawn. 
Applicant argues the hot rolled sheet of Fujiii is never coated and since the aim of the invention is to prevent the appearance of cracks during cold rolling, therefore an ordinary artisan would not have hot dip coated the hot rolled steel sheet of Fujii without cold rolling it and such a modification would “destroy that on which the invention of Fujii et al. is based”. 
This is not persuasive. Fujii teaches the steel can be galvanized or coated [0109] but does not teach whether the coating is Al alloy based or what its thickness is. However, Thirion teaches a method of processing a hot rolled and or cold rolled steel sheet where the base steel can be coated with an Al based galvanized coating of 15-50 microns (abstract) for the purpose of offering superior resistance to spalling and corrosion [0009]. Therefore, one of ordinary skill in the art would have been motivated to use an Al-based coating in the galvanized steel sheet of Fujii in the claimed range for the purpose of improving the product’s resistance to spalling and corrosion.
Applicant admits the steel of Fujii is hot rolled and coated, but argues that in fact, the steel sheet is always hot rolled, pickled then cold rolled before being coated. Claim 15 of Fujii explicitly teaches a method where cold rolling is not required, separate from the inventive example of Claim 16 where cold rolling is required.  
Further, the purpose of Fujii is not to prevent the appearance of cracks during cold rolling as applicant alleges, but rather as the prior art teaches under “Solution to Problem” in [0020] to control heating of steel during coiling to form an internal oxide layer which can easily be pickled. See also Technical Problem [0019] which states the cold rolled sheet is a separate embodiment. 
Applicant argues the Fujita reference would not have been modified with any cited combination as Fujita relates to cold-rolled and coated steel sheet, not a hot-rolled steel sheet; Fujita teaches the methods are required to arrive at a desired oxidation including a cold-rolling step and further annealing step with a structure that does not include pearlite; further Fujita is concerned with Zn coating which has nothing to do with the claimed Al coating. 
This not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Fujita reference teaches a method of producing a high strength, high ductility coated steel sheet (abstract) which is further hot and cold rolled (Page 7, Lines 30-45), where the maximum depth of grain boundary oxidation phase is controlled be 0.5 microns or less for the purpose of improving fatigue life and corrosion resistance and fatigue durability. (Page 3, [0012]). Therefore, one of ordinary skill in the art would have been motivated to control the intergranular oxidation depth of the cited references in the claimed range for the purpose of improving fatigue life and corrosion resistance and fatigue durability; despite each difference applicant lists between the references. Regardless of a difference in microstructure, type of coating used, etc. the Fujita reference is in the field of applicant’s endeavor or and reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the problem being solved by the Fujita reference is improve fatigue life and corrosion resistance in steel by controlling the intergranular grain depth to a specific range. The prior art being modified by Fujita already teaches intergranular grain depth is controlled with a limited range of coiling temperatures, the Fujita reference is only used to teach the specific claimed range would be obvious for the purpose of improving fatigue life and corrosion resistance and fatigue durability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735